— In an action to foreclose a mechanic’s lien, plaintiff and defendant Tri-State Sol-Aire Corp. appeal from an order of the Supreme Court, Nassau County (Velsor, J.), dated July 19, 1984, which (1) granted defendant County of Nassau’s motion for summary judgment, (2) granted defendants’, Equitable Life Assurance Society of the United States and Marriott Corporation, cross motions for summary judgment, and (3) granted defendants’, Coliseum Hotel Associates *1028and Walter Perlstein, Inc., cross motion to vacate mechanics’ liens.
Order affirmed, without costs or disbursements.
As Special Term stated, there can be no private mechanics’ liens filed against a private leasehold interest in publicly owned property (Matter of Paerdegat Boat & Racquet Club v Zarrelli, 57 NY2d 966, revg 83 AD2d 444 on concurring in part and dissenting in part opn of former Justice Hopkins at App Div). Appellants’ arguments which attempt to distinguish the instant case from Matter of Paerdegat (supra), are without merit. Lazer, J. P., Niehoff, Lawrence and Hooper, JJ., concur.